This is a writ of error brought to reverse a judgment at law rendered in another phase of the controversy recently considered by this Court in an equitable proceeding involving many of the same propositions now urged as grounds for reversal of the common law judgment. See Yates v. St. Johns Beach Development Co.,118 Fla. 788, 160 So.2d Rep. 197.
In addition to the assignments of error urged on the present appellate proceeding, we have before us a motion by counsel for defendants in error to require the opposite parties to elect as to which of the proceedings, legal or equitable, they will stand upon for ultimate relief.
The judgment in this case having been rendered in conformity with the legal view entertained by the Circuit Court in the companion equity case, the decree in which was reversed *Page 143 
by this Court on March 19, 1935, as appears by reference to the above cited opinion in Yates v. St. Johns Beach Development Co.,supra, it is appropriate that the judgment in this cause be vacated and the cause remanded to the Circuit Court for further proceedings, to deal appropriately with the motion to elect and with the controversy here involved in the light of the declaration of law made by this Court in the companion case since the entry of judgment below, insofar as the same may have a bearing upon the right disposition of this case.
It is within the province of the Supreme Court, as an appellate court, in determining what justice requires, to consider any change either in law or in fact, which has supervened since the judgment at law appealed from was entered by the Circuit Court, and to recognize such a change as may affect the result in the Circuit Court by simply vacating and setting aside the judgment appealed from, without prejudice, in order that the cause may be remanded to the Circuit Court and that court be free to act by dealing appropriately with the controversy in the light of the principle of decision decided in the case of Yates v. St. Johns Beach Development Co., decided March 19, 1935, rehearing denied April 5, 1925, supra.
The exercise of the appellate jurisdiction of the Supreme Court involves the power of this Court not only to correct errors in the judgment under review but to make such disposition of the cases as justice may require in order that a correct principle of decision arising since the judgment, and having a bearing upon the right disposition of the case, may be considered and passed upon by an inferior court whose judgment will be vacated and the cause remanded for further proceedings to that end, in proper cases. *Page 144 
See Patterson v. Alabama, 294 U.S. 600, 55 Sup. Ct. Rep. 576, 79 L. Ed. 1082, decided April 1, 1935.
The judgment is accordingly vacated without prejudice, and the cause remanded to the Circuit Court for further appropriate proceedings.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.
                          ON REHEARING